DETAILED ACTION
Response to Amendment
The previous claim objections have been overcome.
The claims remain rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 11-12 and 20-21 have been amended; claims 1-9 and 13-19 have remained unchanged; claim 10 remains cancelled; and no new claims have been added.
Claims 1-9 and 11-21 are pending.
Effective Filing Date: 08/18/2019

Response to Arguments
Claim Objections:
Claims 11-12 and 20-21 have been amended to overcome the previous objections given to the claims. Examiner withdraws the previous claim objections.

35 U.S.C. 103 Rejections:
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive. An explanation as to why is provided below.

Claims 1, 11, and 20 - Argument (I)
Applicant argues that DPI as used in the claimed invention is not disclosed in the cited references, nor is the analysis of the results of the DPI. Applicant further explains that the Sejimo reference does not explain what type of data is collected by the DPI device.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Sejimo reference was not solely responsible to teach the limitations of performing DPI and extracting results of the DPI. Birtwhistle teaches inspection of data packets and extraction of identifiers after the inspection. The type of inspection being DPI is taught using the Sejimo reference.
Applicant states that the DPI of Sejimo is not the same as the DPI of the claimed invention, which involves extraction of information from content of the packets. Applicant also points to paragraphs [0050] – [0056] of Applicant’s specification to provide support for the usage of DPI by the claimed invention. However, Examiner disagrees with this. The claimed invention does not include the particulars of the stated paragraphs of Applicant’s specification, therefore the claim set permits a broadest reasonable interpretation that would meet the claim set. Accordingly, a broad usage of DPI as a type of inspection that analyzes and extracts data from data would meet this claim set as claimed.

Claims 1, 11, and 20 - Argument (II)
Applicant argues that the combination of Sejimo with Birtwhistle and Mastrototaro would not have been obvious to one of ordinary skill in the art. Applicant makes further remarks with respect to the substitution rationale which is one of the two rationales used to combine the references. Substitution rationale aside, Examiner used a TSM motivational statement of detecting characteristics of inputted data packets to solely determine whether a library needs to be updated. Furthermore, Applicant argues that the way DPI is used in the art is as a tool of an external entity and not of integral components of a system itself. However, the usage of a DPI technique was known in the art at the time of filing, and based on the TSM motivational statement used to address the addition of the Sejimo reference, this technique could have been applied by one of ordinary skill in the art. The fact that DPI inspection was not being used for other types of data does not prohibit it from being used with other types of data.
In response to applicant's argument mentioned above, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Claims 3, 6, 12, and 15
Applicant made arguments with respect to DPI that are similar to the arguments listed above. These arguments are to be addressed in a similar manner as stated above.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo.
As per claim 1, Mastrototaro et al. teaches a system configured to monitor drug library updating, comprising:
--a computer (see: device 806 of FIG. 8 and paragraph [0057] where the 806 may be any electronic device capable of communication over a network) configured to:
--receive packets captured from transmissions sent over a communication network, wherein the packets comprise data related to activity of infusion pump systems, sent to be stored in an electronic medical record system (EMR system) of a medical facility, and not in response to a communication sent by the computer to the EMR system; (see: FIG. 8 and paragraph [0060] where there is a connection request (packets being transmitted over a network) being sent from device 802 (infusion pump) to the monitoring device 804 (server) via the client device 806 (the computer). The limitation “sent to be stored in an electronic medical system” is merely intended use, however, paragraph [0053] states that 804 may be a server and paragraph [0054] states that 804 may store the measurement information of device 802 in database 808. This is being considered an EMR system. Also see: paragraph [0028] where embodiments of the subject matter relate to infusion devices) and
 --an infusion pump system(s) as a system(s) (see: device 802 of FIG. 8).

1) --perform deep packet inspection (DPI) of the packets;
2) --DPI as a type of inspection;
3) --extract, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version;
4) --identify, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; and
5) --alert about a lack of updating to the new version of a drug library of the certain system.

Birtwhistle teaches:
3) --extract, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version; (see: paragraph [0017] where a list of available updates are made for a device including updates to databases on a medical device. If there are no updates available there would be no list available. This would be the indication)
4) --identify, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available) and
5) --alert about a lack of updating to the new version of a drug library of the certain system (see: paragraph [0018] where the available updates list is sent to the configuration device. The reception of the list indicates an alert of lack of updating to the new version of a drug library).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) extract, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version, 4) identify, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time, and 5) alert about a lack of updating to the new version of a drug library of the certain system as taught by Birtwhistle in the system as taught by Mastrototaro et al. with the motivation(s) of needing a tool that allows management software to update one or more medical devices for the purposes of properly configuring a medical device (see: paragraph [0004] of Birtwhistle).
	
Sejimo teaches:
1) --perform deep packet inspection (DPI) of the packets; (see: paragraphs [0024] and [0026] where deep packet inspection is used on data packets) and
2) --DPI as a type of inspection (see: paragraph [0024] where deep packet inspection is used on data packets).
1) perform deep packet inspection (DPI) of the packets and use 2) DPI as a type of inspection as taught by Sejimo in the system as taught by Mastrototaro et al. and Birtwhistle in combination with the motivation(s) of detecting characteristics of inputted data packets (see: paragraph [0002] of Sejimo) to solely determine whether a library needs to be updated or not (see: paragraph [0016] of Sejimo).

As per claim 11, Mastrototaro et al. teaches a method for monitoring drug library updating, comprising:
--receiving, by a computer, packets captured from transmissions sent over a communication network, as part of communications with infusion pump systems, sent to be stored in an electronic medical record system (EMR system) of a medical facility, and not in response to a communication sent by the computer to the EMR system; (see: FIG. 8 and paragraph [0060] where there is a connection request (packets being transmitted over a network) being sent from device 802 (infusion pump) to the monitoring device 804 (server) via the client device 806 (the computer). The limitation “sent to be stored in an electronic medical system” is merely intended use, however, paragraph [0053] states that 804 may be a server and paragraph [0054] states that 804 may store the measurement information of device 802 in database 808. This is being considered an EMR system. Also see: paragraph [0028] where embodiments of the subject matter relate to infusion devices) and
--an infusion pump system(s) as a system(s) (see: device 802 of FIG. 8).

1) --performing deep packet inspection (DPI) of the packets;
2) --DPI as a type of inspection;
3) --extracting, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version;
4) --identifying, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; and
5) --alerting about a lack of updating to the new version of a drug library of the certain system.

Birtwhistle teaches:
3) --extracting, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version; (see: paragraph [0017] where a list of available updates are made for a device including updates to databases on a medical device. If there are no updates available there would be no list available. This would be the indication)
4) --identifying, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available) and
5) --alerting about a lack of updating to the new version of a drug library of the certain system (see: paragraph [0018] where the available updates list is sent to the configuration device. The reception of the list indicates an alert of lack of updating to the new version of a drug library).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) extract, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version, 4) identify, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time, and 5) alert about a lack of updating to the new version of a drug library of the certain system as taught by Birtwhistle in the method as taught by Mastrototaro et al. with the motivation(s) of needing a tool that allows management software to update one or more medical devices for the purposes of properly configuring a medical device (see: paragraph [0004] of Birtwhistle).
	
Sejimo teaches:
1) --performing deep packet inspection (DPI) of the packets; (see: paragraphs [0024] and [0026] where deep packet inspection is used on data packets) and
2) --DPI as a type of inspection (see: paragraph [0024] where deep packet inspection is used on data packets).
1) perform deep packet inspection (DPI) of the packets and use 2) DPI as a type of inspection as taught by Sejimo in the method as taught by Mastrototaro et al. and Birtwhistle in combination with the motivation(s) of detecting characteristics of inputted data packets (see: paragraph [0002] of Sejimo) to solely determine whether a library needs to be updated or not (see: paragraph [0016] of Sejimo).

As per claim 20, Mastrototaro et al. teaches a non-transitory computer-readable medium having instructions stored thereon that, in response to execution by a system including a processor and memory, causes the system to perform operations comprising:
--receiving, by a computer, packets captured from transmissions sent over a communication network, as part of communications with infusion pump systems, sent to be stored in an electronic medical record system (EMR system) of a medical facility, and not in response to a communication sent by the computer to the EMR system; (see: FIG. 8 and paragraph [0060] where there is a connection request (packets being transmitted over a network) being sent from device 802 (infusion pump) to the monitoring device 804 (server) via the client device 806 (the computer). The limitation “sent to be stored in an electronic medical system” is merely intended use, however, paragraph [0053] states that 804 may be a server and paragraph [0054] states that 804 may store the measurement information of device 802 in database 808. This is being considered an EMR system. Also see: paragraph [0028] where embodiments of the subject matter relate to infusion devices) and
infusion pump system(s) as a system(s) (see: device 802 of FIG. 8).
Mastrototaro et al. teaches a system and method for updating a device. The difference between Mastrototaro et al. and the claimed invention is that while Mastrototaro et al. does disclose determining updates and updating infusion systems, it does not explicitly teach identifying which infusion systems require and do not require updates and well as using deep packet inspection. Mastrototaro et al. may not specifically, further teach:
1) --performing deep packet inspection (DPI) of the packets;
2) --DPI as a type of inspection;
3) --extracting, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version;
4) --identifying, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; and
5) --alerting about a lack of updating to the new version of a drug library of the certain system.

Birtwhistle teaches:
3) --extracting, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version; (see: paragraph [0017] where a list of available updates are made for a device including updates to databases on a medical device. If there are no updates available there would be no list available. This would be the indication)
4) --identifying, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time; (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available) and
5) --alerting about a lack of updating to the new version of a drug library of the certain system (see: paragraph [0018] where the available updates list is sent to the configuration device. The reception of the list indicates an alert of lack of updating to the new version of a drug library).
One of ordinary skill at the time of the invention was filed would have found it obvious to 3) extract, from results of the inspection, identifiers of at least some of the systems that had had their drug library updated to a new version, 4) identify, based on the identifiers, a certain system that had not had its drug library updated to the new version by a certain time, and 5) alert about a lack of updating to the new version of a drug library of the certain system as taught by Birtwhistle in the medium as taught by Mastrototaro et al. with the motivation(s) of needing a tool that allows management software to update one or more medical devices for the purposes of properly configuring a medical device (see: paragraph [0004] of Birtwhistle).
	
Sejimo teaches:
1) --performing deep packet inspection (DPI) of the packets; (see: paragraphs [0024] and [0026] where deep packet inspection is used on data packets) and
2) --DPI as a type of inspection (see: paragraph [0024] where deep packet inspection is used on data packets).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) perform deep packet inspection (DPI) of the packets and use 2) DPI as a type of inspection as taught by Sejimo in the medium as taught by Mastrototaro et al. and Birtwhistle in combination with the motivation(s) of detecting characteristics of inputted data packets (see: paragraph [0002] of Sejimo) to solely determine whether a library needs to be updated or not (see: paragraph [0016] of Sejimo).

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo as applied to claims 1 and 11, further in view of U.S. 2018/0270229 to Zhang et al.
As per claim 2, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --wherein the communication network comprises a networking device that has a mirror port that is configured to duplicate the packets, which are transmitted over the communication network; and
2) --wherein the computer is connected to the mirror port and is configured to receive the packets via the mirror port.

Zhang et al. teaches:
1) --wherein the communication network comprises a networking device that has a mirror port that is configured to duplicate the packets, which are transmitted over the communication network; (see: FIG. 1 and paragraph [0031] where there is a network device that helps the device 104 port mirror data to device 102) and
2) --wherein the computer is connected to the mirror port and is configured to receive the packets via the mirror port (see: FIG. 1 and paragraph [0031] where 102 is receiving data from 104 via port mirroring).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the communication network comprises a networking device that has a mirror port that is configured to duplicate the packets, which are transmitted over the communication network and 2) wherein the computer is connected to the mirror port and is configured to receive the packets via the mirror port as taught by Zhang et al. in the system as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of monitoring and securing the communication network (see: paragraph [0002] of Zhang et al.).

As per claim 19, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the method of claim 11, see discussion of claim 11. The combination may not further, specifically teach receiving at least some of the packets utilizing port mirroring of a port on a networking device connected to the communication network.
Zhang et al. teaches receiving at least some of the packets utilizing port mirroring of a port on a networking device connected to the communication network (see: FIG. 1 and paragraph [0031] where there is a network device that helps the device 104 port mirror data to device 102. 102 is receiving port mirrored data over the network).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 2, and incorporated herein.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo further in view of U.S. 2009/0099867 to Newman as applied to claims 3 and 12, further in view of U.S. Patent No. 7,159,013 to Cudd et al.
As per claim 4, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the system of claim 3, see discussion of claim 3. Mastrototaro et al. teaches medical facilities as facilities (see: paragraph [0053] where there are facilities that house the medical devices, hence they are medical facilities) and infusion pump systems as systems (see: 802 of FIG. 8 and paragraph [0028] where there are infusion devices),
Birtwhistle teaches drug library and drug libraries as library and libraries (see: paragraph [0017] where there are databases for medical devices).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach wherein the computer is further configured to compare a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities.

Cudd et al. teaches:
--wherein the computer is further configured to compare a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities (see: column 5, lines 12-27 where there is comparing of bandwidths (a duration of the updating libraries) with other bandwidths).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer is further configured to compare a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities as taught by Cudd et al. in the system as taught by Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination with the motivation(s) of minimizing download times and maximizing the efficient use of network resources (see: column 5, lines 8-11 of Cudd et al.).

As per claim 13, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the method of claim 12, see discussion of claim 12. Mastrototaro et al. teaches medical facilities as facilities (see: paragraph [0053] where there are facilities that house the medical devices, hence they are medical facilities) and infusion pump systems as systems (see: 802 of FIG. 8 and paragraph [0028] where there are infusion devices),
Birtwhistle teaches drug library and drug libraries as library and libraries (see: paragraph [0017] where there are databases for medical devices).

The combination may not further, specifically teach:
--comparing a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities.

Cudd et al. teaches:
--comparing a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities (see: column 5, lines 12-27 where there is comparing of bandwidths (a duration of the updating libraries) with other bandwidths).
One of ordinary skill at the time of the invention was filed would have found it obvious to compare a duration of the libraries' updating to durations of updating libraries of systems at multiple facilities as taught by Cudd et al. in the method as taught by Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination with the motivation(s) of minimizing download times and maximizing the efficient use of network resources (see: column 5, lines 8-11 of Cudd et al.).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo as applied to claims 1 and 11, further in view of U.S. 2006/0259327 to Hoag.
As per claim 5, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the system of claim 1, see discussion of claim 1. Mastrototaro et al. teaches medical facilities as facilities (see: paragraph [0053] where there are facilities that house the medical devices, hence they are medical facilities),
Birtwhistle teaches drug library and drug libraries as library and libraries (see: paragraph [0017] where there are databases for medical devices).
Sejimo teaches inspection as DPI of additional packets (see: paragraphs [0024] and [0026] where a notification is being made to update to the latest version. It is determined that an update is needed based on the received and analyzed packets, thus a determination would also be made if an update is not needed (or if the system has been updated)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach wherein the computer is further configured to compare parameters in the new version of the library with parameters of libraries used at multiple facilities as determined based on result of inspection transmitted over communication networks of the multiple facilities.

Hoag teaches:
--wherein the computer is further configured to compare parameters in the new version of the library with parameters of libraries used at multiple facilities as determined based on result of inspection transmitted over communication networks of the multiple facilities (see: paragraph [0044] where libraries across multiple facilities are being compared with the drug data set of the current facility within the data base. Thus, library parameters of the current library version are being compared to the library parameters across other facilities over the network consisting of the multiple facilities).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer is further configured to compare parameters in the new version of the library with parameters of libraries used at multiple facilities as determined based on result of inspection transmitted over communication networks of the multiple facilities as taught by Hoag in the system as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of determining if there are notable differences across facilities (see: paragraph [0005] of Hoag).
	
As per claim 14, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the method of claim 11, see discussion of claim 11. Mastrototaro et al. teaches medical facilities as facilities (see: paragraph [0053] where there are facilities that house the medical devices, hence they are medical facilities),
Birtwhistle teaches drug library and drug libraries as library and libraries (see: paragraph [0017] where there are databases for medical devices).
Sejimo teaches inspection as DPI of additional packets (see: paragraphs [0024] and [0026] where a notification is being made to update to the latest version. It is determined that an update is needed based on the received and analyzed packets, thus a determination would also be made if an update is not needed (or if the system has been updated)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
comparing parameters in the new version of the library with parameters of libraries used at multiple facilities as determined based on result of inspection transmitted over communication networks of the multiple facilities.

Hoag teaches:
--comparing parameters in the new version of the library with parameters of libraries used at multiple facilities as59 determined based on results of inspection transmitted over communication networks of the multiple facilities (see: paragraph [0044] where libraries across multiple facilities are being compared with the drug data set of the current facility within the data base. Thus, library parameters of the current library version are being compared to the library parameters across other facilities over the network consisting of the multiple facilities).
One of ordinary skill at the time of the invention was filed would have found it obvious to compare parameters in the new version of the library with parameters of libraries used at multiple facilities as determined based on result of inspection transmitted over communication networks of the multiple facilities as taught by Hoag in the method as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of determining if there are notable differences across facilities (see: paragraph [0005] of Hoag).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle .
As per claim 7, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the system of claim 6, see discussion of claim 6. Mastrototaro et al. further teaches the certain infusion pump system as a system (see: 802 of FIG. 8 where there is a particular infusion device)
Sejimo teaches inspection as DPI of one or more of the packets (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further specifically teach wherein the computer is further configured to determine a location of the system based on the results of the inspection and provide the location in the notification.

Eaton et al. teaches:
--wherein the computer is further configured to determine a location of the system based on the results of the inspection and provide the location in the notification (see: column 7, lines 60-67 and column 8, lines 43-56. The last known location is being determined here based on the data received from the medical devices and this location data may be displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein the computer is further configured to determine a location of the (see: column 2, lines 4-7 of Eaton et al.).
	
As per claim 16, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the method of claim 15, see discussion of claim 15. Mastrototaro et al. further teaches the certain infusion pump system as a system (see: 802 of FIG. 8 where there is a particular infusion device)
Sejimo teaches inspection as DPI of one or more of the packets (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further teach determining a location of the system based on the results of the inspection and provide the location in the notification.

Eaton et al. teaches:
--determining a location of the system based on the results of the inspection and provide the location in the notification (see: column 7, lines 60-67 and column 8, lines 43-56. The last known location is being determined here based on the data received from the medical devices and this location data may be displayed).
(see: column 2, lines 4-7 of Eaton et al.).

Claims 3, 6, 8, 12, 15, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo as applied to claims 1 and 11, further in view of U.S. 2009/0099867 to Newman.
As per claim 3, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the system of claim 1, see discussion of claim 1. Mastrototaro et al. teaches determining, based on additional results of inspection of additional packets transmitted over the communication network, systems have been updated (see: paragraphs [0081] where a confirmation is requested from the infusion device 802 by the client device 806 in some embodiments. This determines if the system has been updated).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026] where DPI is a type of inspection).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
wherein the computer is further configured to report completion of drug libraries' updating responsive to determining that drug libraries on all the infusion pump systems had been updated.

Newman teaches:
--wherein the computer is further configured to report completion of drug libraries' updating responsive to determining that drug libraries on all the infusion pump systems had been updated (see: paragraphs [0107] and [0108]. The computer here is configured to report the completion of the updating of the software, etc. responsive to anything including determining the software on all infusion systems had been updated. The system reports the maintenance of all devices, thus it is configured to report the status and completion of all updates).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein the computer is further configured to report completion of drug libraries' updating responsive to determining that drug libraries on all the infusion pump systems had been updated as taught by Newman in the system as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 6, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the system of claim 1, see discussion of claim 1. Birtwhistle teaches analysis as inspection of one or more of the packets that were transmitted after the certain time (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available, thus the inspection here is done on information that was transmitted after the certain time of when the request was made).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach:
1) --identify, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session; and
2) --provide a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version.

Newman further teaches:
1) --identify, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session; (see: paragraph [0307] where the system identifies the status of the medical device) and
2) --provide a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version (see: paragraph [0176] where a maintenance event is transmitted to the medical device that lets the user of the device know that maintenance is required to use the system. The new session will contain this notification if the device was not updated).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) identify, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session and 2) provide a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version as taught by Newman in the system as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 8, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the system of claim 1, see discussion of claim 1. The combination may not further, specifically teach:
1) --wherein the computer is further configured to identify a specific infusion pump system, from among the infusion pump systems, which was not online after the certain time, and
2) --to provide a notification indicating not to utilize the specific infusion pump system until its drug library is updated to the new version.

Newman teaches:
1) --wherein the computer is further configured to identify a specific infusion pump system, from among the infusion pump systems, which was not online after the (see: paragraph [0308] where the system identifies offline systems that are currently offline) and
2) --to provide a notification indicating not to utilize the specific infusion pump system until its drug library is updated to the new version (see: paragraph [0176] where a maintenance event is transmitted to the medical device that lets the user of the device know that maintenance is required to use the system).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein the computer is further configured to identify a specific infusion pump system, from among the infusion pump systems, which was not online after the certain time and 2) to provide a notification indicating not to utilize the specific infusion pump system until its drug library is updated to the new version as taught by Newman in the system as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 12, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the method of claim 11, see discussion of claim 11. Mastrototaro et al. further teaches:
--capturing additional packets transmitted over the communication network, (see: paragraphs [0081] where there is a reception of a confirmation from the infusion device 802 to a request. This confirmation equates to additional packets) determining based on additional results of inspection of additional packets transmitted over the communication network that drug libraries of all infusion pump systems had been updated to the new version, (see: paragraphs [0081] where a confirmation is requested from the infusion device 802 by the client device 806 in some embodiments. This determines if the systems have been updated).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026] where DPI is a type of inspection).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 11, and incorporated herein.
The combination may not further, specifically teach providing a report indicating completion of drug libraries' updating.

Newman teaches:
--providing a report indicating completion of drug libraries' updating (see: paragraphs [0107] and [0108]. The computer here is configured to report the completion of the updating of the software, etc. responsive to anything including determining the software on all infusion systems had been updated. The system reports the maintenance of all devices, thus it is configured to report the status and completion of all updates).
One of ordinary skill at the time of the invention was filed would have found it obvious to provide a report indicating completion of drug libraries' updating as taught by Newman in the method as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 15, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the method of claim 11, see discussion of claim 11. Birtwhistle teaches analysis as inspection of one or more of the packets that were transmitted after the certain time (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available, thus the inspection here is done on information that was transmitted after the certain time of when the request was made).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further, specifically teach:
1) --identifying, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session; and
2) --providing a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version.

Newman further teaches:
1) --identifying, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session; (see: paragraph [0307] where the system identifies the status of the medical device) and
2) --providing a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version (see: paragraph [0176] where a maintenance event is transmitted to the medical device that lets the user of the device know that maintenance is required to use the system. The new session will contain this notification if the device was not updated).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) identify, based on results of analysis, that the certain infusion pump system was being utilized in a treatment session and 2) provide a notification indicating not to utilize said infusion pump system in a new treatment session until its drug library had been updated to the new version as taught by Newman in the method as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 17, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the method of claim 11, see discussion of claim 11. Newman further teaches:
1) --identifying a specific infusion pump system, from among the infusion pump systems, which was not online after the certain time, and
2) --providing a notification indicating not to utilize the specific infusion pump system until its drug library has been updated to the new version.

Newman teaches:
1) --identifying a specific infusion pump system, from among the infusion pump systems, which was not online after the certain time, (see: paragraph [0308] where the system identifies offline systems that are currently offline) and
2) --providing a notification indicating not to utilize the specific infusion pump system until its drug library is updated to the new version (see: paragraph [0176] where a maintenance event is transmitted to the medical device that lets the user of the device know that maintenance is required to use the system).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) identifying a specific infusion pump system, from among the infusion pump systems, which was not online after the certain time and 2) providing a notification indicating not to utilize the specific infusion pump system until its drug library is updated to the new version as taught by Newman in the method as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

As per claim 21, Mastrototaro et al., Birtwhistle, and Sejimo in combination teach the medium of claim 20, see discussion of claim 20. Mastrototaro et al. further teaches:
--capturing additional packets transmitted over the communication network, (see: paragraphs [0081] where there is a reception of a confirmation from the infusion device 802 to a request. This confirmation equates to additional packets) determining based on additional results of inspection of additional packets transmitted over the communication network that drug libraries of all infusion pump systems had been updated to the new version, (see: paragraphs [0081] where a confirmation is requested from the infusion device 802 by the client device 806 in some embodiments. This determines if the systems have been updated).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026] where DPI is a type of inspection).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 20, and incorporated herein.
The combination may not further, specifically teach providing a report indicating completion of drug libraries' updating.

Newman teaches:
--providing a report indicating completion of drug libraries' updating (see: paragraphs [0107] and [0108]. The computer here is configured to report the completion of the updating of the software, etc. responsive to anything including determining the software on all infusion systems had been updated. The system reports the maintenance of all devices, thus it is configured to report the status and completion of all updates).
One of ordinary skill at the time of the invention was filed would have found it obvious to provide a report indicating completion of drug libraries' updating as taught by Newman in the medium as taught by Mastrototaro et al., Birtwhistle, and Sejimo in combination with the motivation(s) of improving the monitoring of a medical device’s status (see: paragraph [0005] of Newman).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0057634 to Mastrototaro et al. in view of U.S. 2013/0036210 to Birtwhistle further in view of U.S. 2018/0115562 to Sejimo further in view of U.S. 2009/0099867 to Newman as applied to claims 8 and 17, further in view of U.S. Patent No. 8,334,768 to Eaton et al.
As per claim 9, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the system of claim 8, see discussion of claim 8. Mastrototaro et al. further teaches the specific infusion pump system as a system (see: 802 of FIG. 8 where there is a particular infusion device).
Birtwhistle teaches analysis as inspection of one or more of the packets that were transmitted before the certain time (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available, thus the inspection here is done on information that was transmitted at the certain time of when the request was made).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further specifically teach wherein the computer is further configured to determine a last known location of the system based on results of analysis, and to provide the last known location in the notification.

Eaton et al. teaches:
--wherein the computer is further configured to determine a last known location of the system based on results of analysis, and to provide the last known location in the notification (see: column 7, lines 60-67 and column 8, lines 43-56. The last known location is being determined here based on the data received from the medical devices and this location data may be displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to wherein the computer is further configured to determine a location of the system based on the results of analysis, and to provide the location in the notification as taught by Eaton et al. in the system as taught by Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination with the motivation(s) of ensuring that equipment is properly accounted for, is properly configured, and is properly utilized (see: column 2, lines 4-7 of Eaton et al.).

As per claim 18, Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination teach the method of claim 17, see discussion of claim 17. Mastrototaro et al. further teaches the specific infusion pump system as a system (see: 802 of FIG. 8 where there is a particular infusion device)
Birtwhistle teaches analysis as inspection of one or more of the packets that were transmitted before the certain time (see: paragraph [0017] where a list of available updates are made for a device. The device(s) needing updating would not have had an update by the time that the list of updates were available, thus the inspection here is done on information that was transmitted at the certain time of when the request was made).
Sejimo teaches DPI as a type of inspection (see: paragraphs [0024] and [0026]).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
The combination may not further specifically teach determining a last known location of the system based on results of analysis, and to provide the last known location in the notification.

Eaton et al. teaches:
--determining a last known location of the system based on results of analysis, and to provide the last known location in the notification (see: column 7, lines 60-67 and column 8, lines 43-56. The last known location is being determined here based on the data received from the medical devices and this location data may be displayed).
One of ordinary skill at the time of the invention was filed would have found it obvious to determine a location of the system based on the analysis and to provide the location in the notification as taught by Eaton et al. in the method as taught by Mastrototaro et al., Birtwhistle, Sejimo, and Newman in combination with the motivation(s) of ensuring that equipment is properly accounted for, is properly configured, and is properly utilized (see: column 2, lines 4-7 of Eaton et al.).

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent No. 8,165,024 to Dolganow has been deemed as a relevant, additional reference. This reference teaches DPI being used to extract information from incoming packets. This extraction process is done for a non-security related application, thus DPI here is merely a technique that is being used for extraction of information.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/Rachel L. Porter/Primary Examiner, Art Unit 3626